Storrs, J.
Our decision, at the present term, in the case of The Quinebaug Bank v. Tarbox, (ante, p. 510.) disposes of the question on the error here assigned, that the court, on the trial of the cause below, denied to the plaintiff in error (the defendant in that case,) the right of peremptorily challenging any of the jurors. We there held, that the statute, upon which the defendant claimed that right, was applicable to a court constituted under the statute of forcible entry and detainer; and, for the reasons given in the opinion, in that case, it is equally applicable to a court held under the statute providing a remedy for obtaining possession of leased land, by summary process, under which the complaint in the present case was brought. Stat. Civil Actions, § 267. p. 126. The judgment below should be reversed for error on that point; and it is therefore unnecessary to consider any of the other errors assigned.
We advise the superior court, that there is manifest error in the judgment complained of.
In this opinion the other judges concurred.
Judgment reversed.